Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This CON application No. 16/826236 has:
Claims 1-12 are cancelled.
Claims 13-15,  17-25, 27-32 are amended.
Claims 13-32 are pending. 
The effective filing date of this application is 03/08/2016.

Response to Argument
Applicant's Arguments regard the prior arts of record to claims have been considered but are not persuade.
Applicant argues the combination of Chiueh and Saeki does not disclose the limitation as cited in claims. Examiner respectfully disagrees.
Chiueh discloses, e.g. figure 1, the central control device as a PC, server, audio player or video player that accesses the physical blocks of the flash memory devices by sending communication commands including valid-page copy commands. Chiueh discloses the valid-page copy command includes the source address field that records the address of the physical page of the physical block of a copy source, the target address field records the address of the physical page of the physical block of a destination source and a bitmap field records only valid pages of the copy source to be copied to the destination source. In such, Chiueh discloses a copy command sent from the external host wherein the copy command includes the page 
Saeki, in addition to Chiueh, discloses the folding processing performed by the administration device that can be an external device (please see [0203]). Figure 5 of Saeki shows copying page 4th of the source block is copied to page 3rd of the destination block.
In such, Saeki discloses page number from the source block is different with the page number of the destination block.
Therefore, the combination of Chiueh and Saeki discloses a copy command includes an address of a physical page of a physical block of a copy source and a target address field records an address of a physical page of a physical block of a destination source to copy a page form a source block to another page of a destination block in which only valid-data page can be copied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 13, 14, 16, 18, 20, 23, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh et al (2013/0145076) hereafter Chiueh in view of Saeki et al  (2012/0166713) hereafter Saeki.
Regarding claim 13, Chiueh discloses A memory system (Chiueh: Fig. 1: ‘a first flash memory storage device 160a, a second flash memory storage device 160b and a third flash memory storage device 160c) comprising: 
a nonvolatile memory (Chiueh: Fig.1: “flash memory modules 164a-164c’) including a plurality of blocks (Fig.1: ‘physical block 210s’), each of the plurality of blocks being a unit for a data erase operation and including a plurality of pages, each of the plurality of pages being a unit for a data read operation and a data write operation ([0042]: “a physical block is the minimum erasing unit, i.e., each physical block contains multiple memory cells with a certain number and the number is the minimum one for erasing memory cells in one-time operation. A physical page is a minimum programming unit, i.e., each physical page is the minimum unit for writing data”); and 
a controller electrically connected to the nonvolatile memory (Fig.1: ‘The controllers 162a-162c’) and configured to: 
in response to receiving, from a host that is external to the memory system (Fig. 1: ‘central control device 120’), a data copy command ([0057]: “the data processing unit 126 of the central control device 120 issues an valid-page copy command to the first flash memory storage device 160a”) that includes management data and designates a copy source block and a copy destination block and an m-th page of the copy destination block, the management data indicating validity or invalidity of data stored in each page of the copy source block, copy valid data stored in an n-th page of the copy source block to the m-th page of the ([0056]: “The valid-page copy command has a source address field, a target address field, a length field and a bitmap field. The source address field records a source physical address of the data to be migrated, the target address field records a target physical address of the data to be written into”), m being different from n, and not copy invalid data to any page of the copy destination block ([0056]: “the bitmap field records a plurality of bits and each bit is corresponding to one physical page and contains an indication of copying the physical page or not, in which a data value "1" means the physical page needs to be copied”
Chiueh does not explicitly discloses m is being different from n.
However, Saeki discloses copying data from the n-th page of the copy source block to the m-th page of the copy destination block (Saeki: Fig. 5A: ‘the 4th page of block B1 is copied to the 3rd page of block B2’).
Disclosures by Chiueh and Saeki are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate copying valid data of a source block to a destination block taught by Chiueh to include coping the number of valid pages of source block to another page in sequence addresses of the destination block disclosed by Saeki. The motivation for erasing the block of the copy source by paragraph [0008] of Saeki is for increasing efficiency in securing the free space in the nonvolatile memory.

Regarding claim 23, these claims limitations are significantly similar to those of claim 13, and, therefore, are rejected on the same grounds.

Regarding claim 14, Saeki combined further discloses The memory system of Claim 13, wherein the controller is further configured to: 
(Saeki: Fig. 5A: ‘copy source block B1” pages 2-4’): 
copy the data stored in the i-th page of the copy source block to an i-th page of the copy destination block; not copy the data stored in the (i+1)th page of the copy source block to any page of the copy destination block; and  copy the data stored in the (i+2)th page of the copy source block to an (i+1)th page of the copy destination block (Saeki: Fig. 5A: ‘page 2 and page 4 are copied to copy destination block B2’).
	
	Regarding claim 24, these claims limitations are significantly similar to those of claim 14, and, therefore, are rejected on the same grounds.

Regarding claim 16, Chiueh combined further discloses The memory system of Claim 13, wherein the management data is expressed by a bit-map (Chiueh: [0056]: “The valid-page copy command has a source address field, a target address field, a length field and a bitmap field”).

Regarding claim 26, these claims limitations are significantly similar to those of claim 16, and, therefore, are rejected on the same grounds.

Regarding claim 18,  Chiueh combined further discloses The memory system of Claim 13, wherein the data copy command further designates the n-th page of the copy source block (Chiueh: [0057]: “the source address field in the valid-page copy command herein records the address of the 0-th physical page of the physical block 210(1)”).



Regarding claim 20, Saeki combined further discloses The memory system of Claim 13, wherein the data copy command further designates a second value as an amount of invalid data to be detected in the copy source block, and the controller is further configured to continue copying valid data from the copy source block to the copy destination block until an amount of invalid data detected in the copy source block reaches the second value (Saeki: Fig. 5A: [0007]: “performs fold processing of increasing unwritten physical translation units by the number of written invalid physical translation units, which are contained in a block of a copy source, by copying data of written valid physical translation units among the contents of the block into a block, in which the unwritten physical translation units reside, and by erasing the block of the copy source”; [0021]: “determining whether or not an initiation condition is satisfied, where the condition is for initiating fold processing of increasing unwritten physical translation units by the number of written invalid physical translation units, which are contained in a block of a copy source”).

Regarding claim 30, these claims limitations are significantly similar to those of claim 20, and, therefore, are rejected on the same grounds.

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh in view of Saeki, as applied to claim 13 above, and further in view of Kusko et al (2010/0146019) hereafter Kusko.
Regarding claim 15, Chiueh and Saeki does not explicitly disclose the current limitation of claim 15.
 The memory system of Claim 13, wherein the controller is further configured to notify the host of an identifier of the copied valid data and information indicating a location of the m-th page of the copy destination block (Kusko: [0027]: “notifying the user that a relocation action has occurred, and telling the user where the files can now be found (including the file name, Uniform Resource Locator--URL, Lightweight Directory Access Protocol--LDAP folder location, or other address needed to locate the new pre-designated secondary folder)”).
Disclosures by Chiueh, Saeki and Kusko are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate copying valid data of a source block to a destination block taught by Chiueh/Saeki to include transmitting a message to a user that notifying the relocation of data disclosed by Kusko. The motivation for transmitting the message by paragraph [0004] of Kusko is for fast retrieving files which is relocated.
	
Regarding claim 25, these claims limitations are significantly similar to those of claim 15, and, therefore, are rejected on the same grounds.

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh in view of Saeki, as applied to claim 13 above, and further in view of Klein (2015/0039815).
Regarding claim 17, Chiueh and Saeki does not explicitly disclose the current limitation of claim 17.
However, Klein discloses The memory system of Claim 13, wherein the data copy command does not designate the n-th page of the copy source block (Klein: [0039]: “The host system 200 sends the copy primitive 174 with a source logical block address (LBA), a destination LBA, and a length of the data”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate copying valid data of a source block to a destination block taught by Chiueh/Saeki to include an identifier of block from copy source by Klein. The motivation for include a block identifier by paragraph [0033] of Klein is for further accelerating of a mass storage system.

Regarding claim 27, these claims limitations are significantly similar to those of claim 17, and, therefore, are rejected on the same grounds.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh in view of Saeki, as applied to claim 13 above, and further in view of Ushiro (5321826).
Regarding claim 19, Chiueh and Saeki does not explicitly disclose copy destination until an amount of copied valid data reaches the first value.
However, Ushiro discloses The memory system of Claim 13, wherein the data copy command further designates a first value as an amount of valid data to be copied, and the controller is further configured to continue copying valid data from the copy source block to the copy destination block until an amount of copied valid data reaches the first value (Ushiro: Fig. 3: Step A8: yes branch; column 5: lines 31-34: “This copy request command contains a copy start address for designating the start data of an object to be copied and length information for designating copy data size”).
Disclosures by Chiueh, Saeki and Ushiro are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate copying valid data of a source block 

Regarding claim 29, these claims limitations are significantly similar to those of claim 19, and, therefore, are rejected on the same grounds.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh in view of Saeki, as applied to claim 13 above, and further in view of Asano et al (2011/0202812) hereafter Asano.
Regarding claim 21, Chiueh and Saeki does not explicitly disclose the current limitation of claim 21.
However, Asano discloses The memory system of Claim 13, wherein the controller is further configured to: in response to receiving, from the host, a data write command that designates an identifier of the copy source block and does not designate an identifier of the n-th page, write data into the n-th page of the copy source block (Asano: [0051]: “When a write command requesting to write data with a specified logical block address is received from the host…..When there is any unwritten pages left in the ongoing logical block, the semiconductor memory device 50 does not secure the free block and writes the data into the unwritten page in the logical block”).
	Disclosures by Chiueh, Saeki and Asano are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate copying valid data of a source block to a destination block taught by Chiueh/Saeki to include block identifier indicated in a write command by Asano. The motivation for include block identifier indicated in a write command by 

Regarding claim 31, these claims limitations are significantly similar to those of claim 21, and, therefore, are rejected on the same grounds.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh in view of Saeki, as applied to claim 13 above, and further in view of Post et al (2012/0221767) hereafter Post.
Regarding claim 22, Chiueh and Saeki does not explicitly disclose the current limitation of claim 22.
However, Post discloses The memory system of Claim 13, wherein the controller is further configured to: in response to receiving, from the host, a data write command that designates an identifier of the copy source block and an identifier of the n-th page, write data into the n-th page of the copy source block (Post: [0037]: “Along with each read or write command, file system 210 can provide a logical address to indicate where the user data should be read from or written to, such as a logical page address or a logical block address ("LBA") with a page offset”).
	Disclosures by Chiueh, Saeki and Post are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate copying valid data of a source block to a destination block taught by Chiueh/Saeki to include logical block address and a page offset along with a write command by Post. The motivation for include logical block address and a page offset by paragraph [0003] of Post is for improving the latency for programming a NVM.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Wed=Fri: from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136